Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                              Case No. ___________________________

  MIGUEL GONZALEZ, and other similarly                )
  situated individuals,                               )
                                                      )
                   Plaintiff(s),                      )
                                                      )
  v.                                                  )
                                                      )
  AMA 2, CORP. and VICTOR AMADOR                      )
  and ROSSANA AMADOR,                                 )
                                                      )
                   Defendants.                        )
                                                      )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs, MIGUEL GONZALEZ (“Plaintiff”) and other similarly situated individuals, sue

  the Defendants, AMA 2, CORP., VICTOR AMADOR and ROSSANA AMADOR (collectively

  the “Defendants”) and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages under the

  laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

  U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                               VENUE

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                      www.saenzanderson.com
                                                                                                     1
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 8



          3.      AMA 2, CORP. (the “Corporate Defendant”), VICTOR AMADOR and

  ROSSANA AMADOR (the “Individual Defendants”), are a Florida company and Florida

  residents, respectively, having their main place of business in Broward County, Florida, where

  Plaintiff worked for Defendants, and at all times material hereto were and are engaged in interstate

  commerce. The Individual Defendants, upon information and belief, reside in Broward, Florida.

                            COUNT I: WAGE AND HOUR VIOLATION BY
                                   AMA 2, CORP. (OVERTIME)

          4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

  above as if set out in full herein.

          5.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

  damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

  specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

  shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

  receives compensation for his employment in excess of the hours above-specified at a rate not less

  than one and a half times the regular rate at which he is employed.”

          6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

  operates as an organization which sells and/or markets its services and/or goods to customers from

  throughout the United States and also provides its services for goods sold and transported from

  across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-




                                        www.saenzanderson.com
                                                                                                    2
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 8



  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

  state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees. Upon information and

  belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

  excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

  and those similarly situated was and/or is engaged in interstate commerce for the Corporate

  Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

  The Corporate Defendant is a construction company and, through its business activity, affects

  interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate

  commerce. Plaintiff was employed by the Corporate Defendant as a painter for the Corporate

  Defendant’s business.

         8.      While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 50-55 hours per week without being compensated at the rate of not less than one- and

  one-half times the regular rate at which he was employed. Plaintiff was employed as a painter

  performing the same or similar duties as that of those other similarly situated painters whom

  Plaintiff observed working in excess of 40 hours per week without overtime compensation.




                                       www.saenzanderson.com
                                                                                                     3
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 8



         9.         Plaintiff worked for the Corporate Defendant from approximately 05/12/2019 to

  08/30/2019. In total, Plaintiff worked approximately 15 compensable weeks under the Act, or 15

  compensable weeks if we count 3 years back from the filing of the instant action.

         10.        The Corporate Defendant paid Plaintiff on average approximately $700 per week.

         11.        However, the Corporate Defendant did not properly compensate Plaintiff for hours

  that Plaintiff worked in excess of 40 per week.

         12.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years back from the date of the filing of this Complaint.

         13.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

  follows:

         a. Actual Damages: $1,431.81

               i.      Calculation: $700 (weekly pay)/ 55 (weekly hours worked) = $12.72 (regular

                       hourly pay rate) x .5 (overtime rate) x 15 (approximate number of overtime

                       hours) x 15 (compensable weeks) = $1,431.81

         b. Liquidated Damages: $1,431.81

         c. Total Damages: $2,863.63 plus reasonable attorneys’ fees and costs of suit.

         14.        At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.




                                         www.saenzanderson.com
                                                                                                       4
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 8



  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendant who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendant and were not paid time and one half

  of their regular rate of pay for all overtime hours worked in excess of forty.

         15.      The Corporate Defendant knew and/or showed reckless disregard of the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages. The Corporate Defendant

  never posted any notice, as required by Federal Law, to inform employees of their federal rights

  to overtime and minimum wage payments.

         16.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         17.      Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

               Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and




                                        www.saenzanderson.com
                                                                                                     5
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 8



          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                         COUNT II: WAGE AND HOUR VIOLATION BY
                     VICTOR AMADOR and ROSSANA AMADOR (OVERTIME)

          18.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17

  above as if set out in full herein.

          19.      At the times mentioned, the Individual Defendants were, and are now, the Owners

  and/or Officers of the Corporate Defendant. The Individual Defendants were an employer of

  Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. §

  203(d)], in that these defendants acted directly or indirectly in the interests of the Corporate

  Defendant in relation to the employees of the Corporate Defendant, including Plaintiff and others

  similarly situated. The Individual Defendants had operational control of the Corporate Defendant,

  were involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with his

  work schedule, and are jointly liable for Plaintiff’s damages.

          20.      The Individual Defendants are and were at all times relevant persons in control of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

  (or not to compensate) its employees in accordance with the Act.

          21.      The Individual Defendants willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and remain




                                        www.saenzanderson.com
                                                                                                      6
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 7 of 8



  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         22.      Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendants on the basis of the Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

  Dated: October 5, 2020.                               Respectfully submitted,

                                                        By:__/s/ Tanesha Blye
                                                        Tanesha Blye, Esquire
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com
                                                        Yadhira Ramirez-Toro, Esquire
                                                        Fla. Bar No.: 120506
                                                        Email: yramirez@saenzanderson.com
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800




                                       www.saenzanderson.com
                                                                                                   7
Case 0:20-cv-62023-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 8 of 8



                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiff




                              www.saenzanderson.com
                                                                            8
